DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(f) Claim Interpretation of claim 1 is withdrawn.
The 101 rejection of claims 1-8 as amended claim 1 recites significantly more than an abstract idea.
Response to Arguments
Applicant’s arguments, see page 5, filed 7/27/2022, with respect to the 103 rejections of claims 1-9, have been fully considered and are persuasive as the applied prior art does not teach the limitations of the amended claims. The 103 rejections are withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a computer-implemented method of (i) automatically generating inspection templates of a plurality of known good fasteners to identify a plurality of unidentified mixed fasteners at an inspection station, station, and (ii) sorting the plurality of unidentified mixed fasteners at the inspection station, the method comprising: creating the inspection templates from the extracted content, each of the templates including a fastener profile and a set of features wherein each of the features includes a range of acceptable values and wherein each of the templates has a fastener identification code associated therewith. therewith; assigning fastener identification codes to bins in response to generating each inspection template having an associated fastener identification code, wherein the bins are configured to receive subsets of the plurality of unidentified mixed fasteners; optically inspecting (i) the fastener profile and (ii) the set of features of each fastener of the plurality of unidentified mixed fasteners at the inspection station, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877